DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the high reference signal" in line 2 and the limitation “the low reference signal” in line 3. There is insufficient antecedent basis for each limitation in the claim.
Claim 12 recites the limitation "the set of capacitor dividers" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the high reference signal" in line 2 and the limitation “the low reference signal” in line 3. There is insufficient antecedent basis for each limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11,232,819. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 are anticipated by claims 1-16 of the patent and claims 17-20 would have been obvious over claims 8-11 of the patent.
Regarding claim 1: Claim 1 of the patent recites an electronic device comprising:
a reference signal generator configured to generate a reference signal for a memory array (claim 1, lines 2-3);
a capacitor divider circuit comprising a set of capacitor dividers configured to generate a bias signal by selecting a capacitor divider among the set of capacitor dividers in response to the reference signal (claim 1, lines 10-14); and
a sense amplifier array of the memory array, the sense amplifier array configured to be biased according to the bias signal (claim 1, lines 15-17).
Regarding claim 2: Claim 2 of the patent recites the electronic device of claim 1, wherein each capacitor divider in the set of capacitor dividers corresponds to a respective digital code.
Regarding claim 3: Claim 3 of the patent recites the electronic device of claim 1, further comprising a state machine configured to select a given capacitor divider from the set of capacitor dividers by sequentially activating the set of capacitor dividers and comparing an output of each activated capacitor divider to the reference signal.
Regarding claim 4: Claim 4 of the patent recites the electronic device of claim 1, further comprising a state machine configured to select a given capacitor divider from the set of capacitor dividers according to a predetermined schedule to update the given capacitor divider.
Regarding claim 5: Claim 5 of the patent recites the electronic device of claim 1, wherein a first capacitor divider from the set of capacitor dividers is selected for a high reference signal for a high bias condition and a second capacitor divider from the set of capacitor dividers is selected for a low reference signal for a low bias condition.
Regarding claim 6: Claim 5 and 6 of the patent recites the electronic device of claim 5, further comprising a multiplexor configured to receive a digital code for a high reference signal and a digital code for a low reference signal.
Regarding claim 7: Claim 7 of the patent recites the electronic device of claim 7 (assuming claim 6), further comprising an enable switch to set the sense amplifier array in a standby mode.
Regarding claim 8: Claim 8 of the patent recites the electronic device of claim 1, further configured to trim a digital voltage driver to match a voltage of the bias signal with a voltage of the reference signal.
Regarding 9: Claim 9 of the patent recites the electronic device of claim 8, further configured to drive a first capacitor divider arrangement in response to the high reference signal and drive a second capacitor divider arrangement in response to the low reference signal.
Regarding claim 10: Claim 10 of the patent recites the electronic device of claim 9, wherein the digital voltage driver comprises a plurality of trim settings corresponding to different temperatures.
Regarding claim 11: Claim 8 and claim 11 of the patent recite the electronic device of claim 8, wherein the digital voltage driver comprises at least one of a bandgap reference voltage generator or a current mirror having a resistor controlling a current of the reference signal.
Regarding claim 12: Claim 12 of the patent recites a method comprising: 
receiving, by an adjustable bias signal generator, a reference signal for a memory array; 
generating, by the adjustable bias signal generator, a bias signal by selecting a capacitor divider among the set of capacitor dividers in response to the reference signal; and 
biasing a sense amplifier array of a memory array according to the bias signal.
Regarding claim 13: Claim 13 of the patent recites the method of claim 12, further comprising: selecting a given capacitor divider from the set of capacitor dividers by sequentially activating the set of capacitor dividers; and 
comparing an output of each activated capacitor divider to the reference signal.
Regarding claim 14: Claim 14 of the patent recites the method of claim 12, further comprising selecting and the comparing according to a predetermined schedule to update a given capacitor divider in the set of capacitor dividers.
Regarding claim 15: Claim 15 of the patent recites the method of claim 12, wherein a first capacitor divider from the set of capacitor dividers is selected for a high reference signal for a high bias condition and a second capacitor from the set of capacitor dividers divider is selected for a low reference signal for a low bias condition.
Regarding claim 16: Claims 15 and 16 of the patent recites the method of claim 15, further comprising receiving, by a multiplexor, a digital code for a high reference signal and a digital code for a low reference signal.
Regarding claims 17-20: It would have been obvious to one of ordinary skill in the art to recognize that the electronic device of claims 8-11 of the patent is used to perform the method of claims 17-20 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN 103714851 A).
Regarding claims 1 and 12: Lin (Fig. 1) shows an electronic device and a method comprising:
a reference signal generator configured to generate a reference signal (Vref1 is generated from a reference voltage generator) for a memory array;
a capacitor divider circuit comprising a set of capacitor dividers (C0, C1 and C2) configured to generate a bias signal (114) by selecting (signal a0 to select C0) a capacitor divider among the set of capacitor dividers in response to the reference signal (Vref1); and
a sense amplifier array (12) of the memory array, the sense amplifier array configured to be biased according to the bias signal (114).
Regarding claim 2: Lin discloses the electronic device of claim 1, wherein each capacitor divider in the set of capacitor dividers corresponds to a respective digital code (paragraph [0016]).
Regarding claims 5 and 15: Lin discloses the electronic device of claim 1 and the method of claim 12, wherein a first capacitor divider from the set of capacitor dividers is selected for a high reference signal for a high bias condition and a second capacitor divider from the set of capacitor dividers is selected for a low reference signal for a low bias condition (It is inherent that one bias voltage is higher than another bias voltage).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827